In an action upon a collateral bond, given as additional security for the payment of a corporate bond, secured by a mortgage on real property, defendants appeal from an order granting plaintiff’s motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. Plaintiff, having possession of the corporate bond, was entitled to enforce the bond executed by defendants as additional security, although it was not, in terms, assigned to him. (Security-First Nat. Bank of Los Angeles v. Lloyd-Smith, 259 App. Div. 220; Westchester Mortgage Co. v. Mclntire, Inc., 168 App. Div. 139, 141; Craig V. Parkis, 40 N. Y. 181; Stillman v. Northrup, 109 N. Y. 473, 482.) Defendants’ contention that they did not intend to execute the bond, and that it was executed by mistake, furnishes no defense. (Pimpinello v. Swift & Co., 253 N. Y. 159; Amend v. Hurley, 293 N. Y. 587, 595.) Present — Lewis, P. J., Carswell, Adel, Aldrich and Nolan, JJ.